DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-8, 10-11, 13, and 16-25 are pending.
Claims 3, 5-6, 9, 12, and 14-15 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Yi on 12/13/2021.
The application has been amended as follows: 
8. (Currently Amended) The image processing device of claim 7, wherein the hardware processor adds different blurs based on the measured point spread function to the second color image, generates a plurality of correction images, and calculates a distance to the third object based on a correlation between the first color image and the correction images.

17. (Currently Amended) The image processing method of claim 16, further comprising: adding different blurs based on the measured point spread function to the second color image, generating a plurality of correction images, and calculating a distance to the third object based on a correlation between the first color image and the correction images.

22. (New) An image processing method comprising: acquiring a first image of a first object and a second image of a second object which is different from the first object, the images captured by an image capture processing device including an image capturing element and an optical system which images an object image on an image capturing surface of the image capturing element; and -8-Application No.: 16/559,835 Attorney Docket No.: 12389.0163-00000 measuring a point spread function of the optical system based on a difference between the first image and the second image, wherein the first object is an image including a first test chart having a square shape comprising five pixels arranged in a longitudinal direction and five pixels arranged in a lateral direction, five pixels of twenty-five pixels constituting the first test chart being white pixels adjacent to each other in a cross shape, the other twenty pixels being black pixels, and the second object is an image including a second test chart having a square shape comprising five pixels arranged in the longitudinal direction 
(End of Amendment)
Allowable Subject Matter
Claims 1-2, 4, 7-8, 10-11, 13, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 11/23/2021, pgs. 12-15, for independent claims 1, 10, 18, and 22. Claims 2, 4 and 7-8, 11, 13 and 16-17, 19-21, and 23-25 are dependent on claims 1, 10, 18, and 22, respectively. Therefore, claims 1-2, 4, 7-8, 10-11, 13, and 16-25 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664